MEMORANDUM **
Dr. Venkat Vangala appeals the district court’s dismissal of his antitrust action for failure to allege an “antitrust injury.” We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
DISCUSSION
The district court dismissed Dr. Vangala’s amended complaint on the ground that he failed to allege “any actionable injury.” The court explained that the Sherman Act, 15 U.S.C. § 1, requires plaintiffs to “plead and prove a reduction of competition in the market in general and not a mere injury to their own positions as competitors in the market.” We agree. A claim under § 1 requires a plaintiff to prove (1) an agreement, conspiracy, or combination; (2) intended to harm or unreasonably restrain competition; (3) which actually causes injury to competition, “beyond the impact on the claimant....” See Austin v. McNamara, 979 F.2d 728, 738 (9th Cir.1992). Thus, “the plaintiff must show an injury to competition, rather than just an injury to plaintiffs business.” See Sicor, Ltd. v. Cetus Corp., 51 F.3d 848, 854 (9th Cir. 1995); see also Austin, 979 F.2d at 739 (noting that plaintiff “was required to show not merely injury to himself as a competitor, but rather injury to competition”); *538Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 734 (9th Cir.1987) (“Indispensable to any section 1 claim is an allegation that competition has been injured rather than merely competitors.”).
Dr. Vangala argues that he satisfied the “antitrust injury” pleading requirement by alleging that defendants’ conduct damaged his ability to compete in the market, thereby reducing competition. That allegation, however, is wholly conclusory and lacks any supporting factual detail. See Les Shockley Racing v. National Hot Rod Ass’n, 884 F.2d 504, 508 (9th Cir.1989) (noting that “claimant may not merely recite the bare legal conclusion that competition has been restrained” but rather “must, at a minimum, sketch the outline of the antitrust violation with allegations of supporting factual detail”); see also Rutman, 829 F.2d at 734-35 (rejecting a conclusory allegation that injury to plaintiff necessarily harms competition). His amended complaint offers nothing more than his conclusion that defendants conduct had a “material impact on competition in [the relevant] market.” Such “conclusory language regarding the elimination of competition and improper purpose” is insufficient to survive a motion to dismiss. See SmileCare Dental Group v. Delta Dental Plan, 88 F.3d 780, 783 (9th Cir. 1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.